DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on February 02, 2022 has been entered.
- Claims 1 and 7-21 are pending.
- Claims 1 have been amended.
- Claims 7-21 has been added.
- Claims 1 and 7-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “allocating a first transmission slot for the first relay signal in a first time period over a first frequency domain; allocating a second transmission slot for the first data signal within the first time period over a second frequency domain different from the first frequency domain; and transmitting the first relay signal to a second relay apparatus by using the first transmission slot and transmitting the first data signal to the second relay apparatus by using the second transmission slot (Claims 1 and 14 ). “The closest prior art found is as follows:
Robertson (Pub. No. US 2010/0208643 A1)- Each repeater node has a transceiver unit operable to transmit the data with a first transmission power to one or more other of the repeater nodes within one of a plurality of slots of a time frame. Each repeater node is allocated one of the time slots of the time frame and the mobile device is arranged to transmit and receive data to and from one or more of the repeater nodes in the network in one of the time slots of the time frame. Each of the repeater nodes is operable to transmit a pilot signal during the same one of the time slots of the time frame with a second transmission power, the second power being less than the first transmission power. The pilot signal includes an identifier of the repeater node which is transmitted with the pilot signal and the mobile device is operable to receive the pilot signal from one of the repeater nodes and from the identifier included in the received pilot signal to transmit data to the repeater node identified by the identifier.
Noh et al. (Pub. No. US 2011/0228722 A1)- . The relay station 25 retransmits the received data. Further, the destination station 20 communicates with a source station 31 via relay stations 26 and 27. In uplink transmission, the source station 31 transmits uplink data to the destination station 20 and the relay stations 26 and 27. The relay stations 26 and 27 retransmit the received data sequentially or at the same time.
Gupta et al. (Pub. No. US 2017/0280472 A1)- a second discovery interval 210 (e.g., second discovery intervals 210-a or 210-b of FIG. 2A) may be used by wireless devices of the mesh WAN, such as relays 120-a and 120-b, or other wireless devices associated with the relays 120-a and 120-b (e.g., UEs 115 and/or other relays 120 associated with the relays 120-a and 120-b), to reserve certain slots 230 for communications. For example, the first relay 120-a may transmit an indication (e.g., a reservation indicator) during the second discovery interval 210-a, indicating that the time and frequency resources associated with slot 230-b are reserved for transmission to/from the first relay 120-a.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," allocating a first transmission slot for the first relay signal in a first time period over a first frequency domain; allocating a second transmission slot for the first data signal within the first time period over a second frequency domain different from the first frequency domain; and transmitting the first relay signal to a second relay apparatus by using the first transmission slot and transmitting the first data signal to the second relay apparatus by using the second transmission slot “(claims 1 and 14) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472